Filed 2/25/14 In re Christian B. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE



In re CHRISTIAN B., a Person Coming                                      B240839
Under the Juvenile Court Law.
_____________________________________

THE PEOPLE,                                                              (Los Angeles County
                                                                         Super. Ct. No. MJ18194)
         Plaintiff and Respondent,

         v.

CHRISTIAN B.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Robin R. Kesler, Judge. Affirmed.
         James M. Crawford, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Steven D. Matthews and Analee
J. Brodie, Deputy Attorneys General, for Plaintiff and Respondent.
                                        _________________________
       Appellant Christian B., a minor, appeals from the order of wardship (Welf. & Inst.
Code, § 602) entered following his admission he committed a lewd act upon a child (Pen.
Code, § 288, subd. (a)). The court ordered appellant placed home on probation. We
affirm the order of wardship.
                                 FACTUAL SUMMARY
       The probation report filed June 2, 2009, reflects that between about January
1, 2008, and December 17, 2008, appellant, who was about 14 years old, committed a
violation of Penal Code section 288, subdivision (a) against Giovanni T. (Giovanni), who
was about eight years old. During the above period, appellant rubbed Giovanni’s penis
through his pants. Appellant later lowered appellant’s pants and underwear, had
Giovanni do the same, and had Giovanni sit on appellant’s lap. Subsequently, appellant
had Giovanni orally copulate him. Finally, appellant attempted to sodomize Giovanni.
                                          ISSUE
       Appellant claims the trial court erroneously ordered $26,633.48 in restitution.
                                      DISCUSSION
The Trial Court’s Restitution Award Was Proper.
       1. Pertinent Facts.
       Based on appellant’s conduct, a petition filed April 6, 2009, alleged appellant
committed a violation of Penal Code section 288, subdivision (a) between January
1, 2008, and December 17, 2008. On July 13, 2009, appellant admitted the charge and,
on July 27, 2009, the court entered an order of wardship and ordered appellant placed on
probation.
       On April 21, 2011, the People filed a motion for restitution (motion). The motion
discussed facts about the offenses, then stated, “As a result of this traumatic experience,
the victim [Giovanni] underwent mental and emotional distress and developed anger
issues. In an effort to cope with these problems, the victim had to attend therapy once per
week, karate lessons three times per week, and had pediatric appointments three times per
week for several months. The victim also had suicidal ideations because of this


                                             2
crime . . . . He was rushed to . . . a special child foresight team that assists children in
these matters, and had to be closely monitored from thereon.”
       The motion later stated, “The mother of the victim, . . . [hereafter, Karen] had
experienced major depression and anxiety disorder which resulted in a medically
authorized leave of absence from work beginning April 27, 2009 until May 16, 2010 and
thereby suffered a loss in the amount of $27,141.60.[1] She also had to seek therapy for
herself, attended court proceedings and transport the [victim] to and from treatment.”
(Sic.) The motion later stated, “The reasons for [Karen’s] absence from work are
twofold: First, she had to care for her injured child who had numerous appointments to
deal with his victimization. Second, [Karen] was forced to take time off work to deal
with her own mental health issues that developed because of the minor’s actions.”
       Karen’s supporting declaration stated, inter alia, “When my son first told me of
these crimes against him in January of 2009, it turned my family’s life upside down. The
actions of the perpetrator have wrecked our family and we will forever have to endure the
consequences for the rest of our lives. [¶] . . . Upon learning of the crimes, it caused
severe mental and emotional distress for me that lasted several months. I was depressed,
could not sleep, had anxiety attacks and was very stressed out. I felt as though I could
not protect my own son. My anxiety went as far as making me put locks on our house
gate to give some protection to my family. [¶] . . . [¶] . . . On or about April 16, 2009,
I had a nervous breakdown. I decided to see a doctor and my first visit was on or about
April 27, 2009 at Kaiser Permanente [Kaiser]. My doctor recommended that I take time
off work to stabilize, which I did.”
       The motion was supported by reports from various Kaiser health care
professionals whom Karen saw. For example, one report signed April 27, 2009, by a
marriage family therapist (MFT) indicated Karen was presented “as a result of increased
difficulties dealing with her [son’s] molestation. . . . Since he was molested 3 [months]
ago she has problems with sleep, concentration and anxiety attack.” The report also

1
       The trial court later determined the correct amount was $26,633.48.

                                               3
stated, “[Patient] reports she was raised by a single mother. Her father was an abusive
man who abused her mother. He left when she was young however was force into tx
[sic] at age 5 briefly with her father. He was somewhat of a stalker with family.”
       The report continues, “She married 9 years ago and feels marriage is going well.
Trouble began with [sic] son was molested [by appellant] 3 [months] ago. [Patient] has
had poor sleep and difficulty coping at work. She states she experienced an anxiety
attack and [went] to Kaiser recently. [¶] Patient works for the DMV and is making
mistakes.” The MFT diagnosed Karen as suffering from an adjustment disorder with an
anxious and depressed mood.
       The superior court file in this case contains another Kaiser medical doctor’s report
signed June 3, 2009.2 The report indicates Karen had been suffering from depression for
the last two years. The report also states, “getting worse ever since the male cousin was
charged with sexually molesting her son last December, 2008, . . . and the long and very
painful court hearings over the past 6 months.”
       The report also states Karen had a mood disorder of depression “[a]nd related to
increased job stress over the past 2 years.” The report further states, concerning Karen’s
primary stressors, “Work: High stress job as a customer representative at the DMV for
the past couple of years during which time their staff has been drastically downsized. [¶]
Legal system: Long complicated court hearings and other legal actions all related to the
prosecution of [appellant for the molestation of Giovanni].” The report stated concerning
her past history that her depression was probably related “to symptoms of a prolonged
Adjustment Disorder with mixed anxiety and depression, related, in turn, to an
Occupational Problem, or to job stress over the previous 2 years.”
       The report further stated, “Frequent specific thoughts of suicide and of [homicide]
regarding the alleged perpetrator against her [seven-year-old] son, . . .”
       A report attached to the motion, i.e., a medical doctor’s report signed August 3,
2009, discussed Karen’s migraine headaches and medication therefor, then stated,

2
       The report is not attached to the motion.

                                              4
“Another complicating factor was her outrage at her 8[-year-old] son’s male cousin who
sexually molested and raped him, after appearing in court now on 5 occasions, at the last
of which, on 7-27-09, she was unable to control herself in front of him in court, and was
reprimanded by the judge.” Various additional reports attached to the motion reflect
medically authorized leaves of absence for Karen up to May 16, 2010.
       On April 29, 2011, appellant filed a response to the motion, arguing that based on
the Kaiser records, including records attached to the People’s motion, Karen should not
be awarded restitution because she had mental and psychological problems preexisting
appellant’s molestation of Giovanni.
       At the April 19, 2012 hearing on the motion, appellant argued restitution to Karen
was improper. Appellant’s counsel represented, inter alia, that “having reviewed the
medical records that were provided, I believe it was from the People regarding [Karen],”
appellant’s counsel had concluded she had preexisting conditions. Appellant’s counsel
specifically referred to the June 3, 2009, and August 3, 2009 reports.
       Following argument, the court indicated it had considered the law and had
reviewed the superior court file for evidence of Karen’s work problems before and after
the molestation of Giovanni. The court later stated, “I have also reviewed the letters from
the psychiatrist as provided [and] all indicate that the lost wages were started and due to
this event, no lost wages prior to. It looked like she was working hard, including some
overtime prior to, until she actually stopped work altogether.” The court also stated,
“[Karen] . . . didn’t start losing wages until such time as the actual petition was filed; she
was able to hold it together until then. Court does find that petition as filed here her lost
wages are reasonably related to this offense, which shows in all the documentation
provided.” (Sic.)
       Finally, the court stated, “Court orders restitution of lost wages in the amount of
$26,633.48.[3] . . . [E]ven if she had some prior stress because of her job before this


3
      There is no dispute Karen’s hourly wage multiplied by the hours she was absent
from work totals $26,633.48.

                                              5
event, this event, . . . I guess . . . was the straw that broke the camel’s back, which she
could no longer work while this was going on.” (Sic.)
       b. Analysis.
       Appellant claims the trial court erroneously ordered $26,633.48 in restitution to
Karen. We reject the claim. “Generally speaking, restitution awards are vested in the
trial court’s discretion and will be disturbed on appeal only where an abuse of discretion
appears.” (In re K.F. (2009) 173 Cal.App.4th 655, 661.) “ ‘ “When there is a factual and
rational basis for the amount of restitution ordered by the trial court, no abuse of
discretion will be found by the reviewing court.” ’ [Citation.]” (In re Johnny M. (2002)
100 Cal.App.4th 1128, 1132.)
       “The court abuses its discretion when it acts contrary to law . . . or fails to ‘use a
rational method that could reasonably be said to make the victim whole, and may not
make an order which is arbitrary or capricious.’ [Citation.]” (In re Anthony M. (2007)
156 Cal.App.4th 1010, 1016.) When an appellant argues the evidence before the trial
court was insufficient to establish the amount awarded, we review the issue for
substantial evidence. (In re K.F., supra, 173 Cal.App.4th at pp. 661-662.)
       Appellant filed his opening and reply briefs prior to the filing of the decision in the
case of In re Scott H. (2013) 221 Cal.App.4th 515 (Scott H.). In those briefs, appellant
argued the restitution award in this case was erroneous because Karen, as Giovanni’s
mother, was not a direct victim of appellant’s offense but a derivative victim as a family
member, and Welfare and Institutions Code section 730.6, the sole authority for
restitution in juvenile cases, did not authorize restitution for derivative victims.
       However, we reject appellant’s argument because Scott H. held that in light of
article I, section 28, subdivision (e) of the California Constitution, family members of a
direct victim who is the victim of conduct for which a minor is found to be a person




                                               6
described in Welfare and Institutions Code section 602 are derivative victims entitled to
restitution under section 730.6. (Scott H., supra, 221 Cal.App.4th at pp. 518-524.)4
          Appellant similarly argued in his opening and reply briefs the restitution award in
this case was an unreasonable probation condition on the ground it was not reasonably
related to his conduct or future criminality because appellant injured Giovanni, not
Karen. However, assuming that issue was preserved for appellate review, the clear
implication from Scott H. is a probation condition imposing restitution for injury to a
family member as a derivative victim is not per se unreasonable. Moreover, such
restitution is mandatory. (Welf. & Inst. Code, § 730.6, subds. (a)(1), (2)(B), (h)(3),
& (l).)
          Appellant also argues the restitution award was not reasonably related to his
conduct because Karen had preexisting conditions. However, “ ‘[A] wrongdoer in
criminal cases as in civil torts takes his victim as he finds him.’ [Citation.]” (People v.
Taylor (2011) 197 Cal.App.4th 757, 764.) Accordingly, a defendant is liable for loss
arising from his conduct even if “by reason of some preexisting condition, his victim is
more susceptible to injury . . . .” (Rideau v. Los Angeles Transit Lines (1954)
124 Cal.App.2d 466, 471.) We see no reason not to apply these general principles to
juvenile restitution.
          Karen’s loss of earnings was caused by her absence from work resulting from
(1) the time she spent attending to Giovanni’s needs as a consequence of appellant’s
molestation of him and (2) the severe mental and psychological trauma she experienced
as a result of her son’s molestation. The fact she may have had preexisting conditions did
not disentitle her to compensation, and appellant cites no evidence her absence from work
was wholly caused by any preexisting condition. The trial court, aware of the issue of
Karen’s preexisting conditions, made implied factual findings her loss of earnings
resulted from appellant’s molestation of Giovanni. Appellant’s argument fails.
4
       There is no dispute a victim for purposes of Welfare and Institutions Code section
730.6 is entitled to restitution for wages or profits lost due to injury incurred by the
victim. (Welf. & Inst. Code, § 730.6, subds. (a)(1), (2)(B), & (h)(3).)

                                                7
       Although appellant conceded in his opening and reply briefs Karen was a
derivative victim, he denies in his supplemental letter brief5 she was a derivative victim
because: (1) she had preexisting conditions and (2) the People failed to provide
testimony or declarations from her psychologist explaining the need for treatment or type
of treatment provided. We have already addressed the preexisting conditions issue.
       Moreover, Karen’s supporting declaration, and the supporting medical reports,
demonstrated Karen was absent from work as a result of her taking care of Giovanni and
her independent severe mental and emotional distress caused by appellant’s molestation
of Giovanni. Appellant did not, in his filed response to the motion, or during his
argument at the hearing, ever object to the trial court’s reliance on these documents.
Appellant himself relied on the medical reports to argue against the restitution award,
effectively stipulating the court could rely on them. Karen’s declaration and the reports
provided a factual and rational basis, and substantial evidence, for the trial court’s
restitution award. The trial court’s restitution award of $26,633.48 to Karen was proper.




5
       We asked for and received supplemental briefing on the issue of the impact, if any,
of Scott H. on this case.

                                              8
                                  DISPOSITION
     The judgment (order of wardship) is affirmed.


     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             KITCHING, J.

We concur:




                  KLEIN, P. J.




                  ALDRICH, J.




                                         9